First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The present specification contains missing text and/or illegible texts/structures.  Applicant’s attention is directed, for example, to paragraphs [0095]  and [0096].  
Paragraph [0135] sets forth formulae III-IX which contain O (see for example, arrows in structures below), it is assumed applicant intends D (deuterium):
    PNG
    media_image1.png
    196
    554
    media_image1.png
    Greyscale
.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See for example, paragraphs [0091] and [0100].
The use of the term LAMTHASCREEN™, ISOFLO®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,226,475 in view of Kushner et al. (Canadian Journal of Physiology and Pharmacology, 1999), Foster et al. (WO 95/26325), Foster (Trends in Pharmacological Sciences, 1984), Dyck et al. (Journal of Neurochemistry, 1986), Ando et al. (US 6,603,008) and Bell (US 6,376,531).  All references cited on IDS submitted by applicant 01/13/2022.
The instant claims are drawn to a method for the treatment/prevention of neurodegenerative conditions, such as, amyotrophic lateral sclerosis, primary lateral sclerosis, progressive bulbar palsy or spinal muscular atrophy by administering a deuterated 3β,7α-dihydroxycholest-5-en-26-oic acid or a pharmaceutically acceptable salt.  The present disclosure sets forth a dosage range between 0.01-1000 mg/kg (see paragraph [0035]).
‘475 is drawn to a method for the treatment of a motor neuron disease consisting of amyotrophic lateral sclerosis, primary lateral sclerosis, progressive bulbar palsy or spinal muscular atrophy by administering 3β,7α-dihydroxycholest-5-en-26-oic acid or a pharmaceutically acceptable salt thereof in an amount between 0.01 mg/kg and 1000 mg/kg.
Unlike ‘475, the claimed invention is directed to the deuterated form of 3β,7α-dihydroxycholest-5-en-26-oic acid or a pharmaceutically acceptable salt thereof.
However, the replacement of hydrogen with deuterium in known compounds would have been obvious based on the knowledge of the skilled artisan in the art at the time of the present invention as evidenced by the cited secondary references (see discussion below under 35 USC 103) and parent applications 15/848,664 and 14/917,877:
Many current medicines suffer from poor absorption, distribution, metabolism and/or excretion that prevent their wider use or limit their use in therapeutic composition. One strategy for improving such drug's metabolic properties is to stabilise the compounds and a particular stabilizer is the deuterium atom. As the size and shape of deuterium is essentially similar to that of hydrogen, replacement of hydrogen by deuterium would not be expected to have an effect on the biochemical potency and selectivity of the drug as compared with the original chemical entity that contains only hydrogen.


Therefore, based on the knowledge in the art at the time of the present invention, it would have been obvious to the skilled artisan, that the deuterated form of the compound of ‘475, as encompassed by the claimed invention, would also be useful in treatment of motor neuron diseases as set forth by ‘475 and recited by instant claim 10.  The skilled artisan would have had the reasonable expectation that the claimed deuterated compound would also have improved metabolic properties as compared to the undeuterated compound. The motivation to make deuterated forms of known compounds arises because "the quest for drugs with longer duration of action arises for several reasons including, for example: prolongation of the beneficial therapeutic effect; protection of the drug's market-share by new patents issued for the new drug dosage formulation; and increasing patient compliance (making it easier to take a once-a-day formulation instead of three- or four-times-a-day formulation) (page 18, lines 13 to 19 of Foster et al. ‘325).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lessening the severity of a neurodegenerative condition, does not reasonably provide enablement for arresting or prevention of said neurodegenerative condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue experimentation.
Briefly, the instant claims are drawn to a method of treatment or prevention of neurodegenerative conditions…..”.
First, the term “treat” is defined by the present specification as:
"Treat" or "therapy" means decrease, suppress, attenuate, diminish, arrest, or stabilize the development or progression of a disease (e g., a disease or disorder delineated herein), lessen the severity of the disease or improve the symptoms associated with the disease. Additionally, it includes prophylactic use.
The terms “prevent”, “arrest” and “prophylactic” are defined as:
prevent
verb (used with object)
1.   to keep from occurring; avert; hinder;
2.   to hinder or stop from doing something;
3.   Archaic. to act ahead of; forestall.
4.   Archaic. to precede.
5.   Archaic. to anticipate.
arrest
verb (used with object)
1.   to seize (a person) by legal authority or warrant; take into custody; 
2.   to catch and hold; attract and fix; engage;
3.   to check the course of; stop; slow down:
prophylactic
adjective
1.   defending or protecting from disease or infection, as a drug.
2.   preventive or protective.
Therefore, the claimed invention is interpreted to mean “neurodegenerative conditions” would entirely cease to manifest after administration of the compound.  However, applicant has not demonstrated the ceasing of any neurodegenerative condition in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and the ceasing of a 
neurodegenerative condition.
While the Applicants might be enabled for treatment, the Applicants are not enabled for prevention any of disease in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually prevents any neurodegenerative condition disease.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

Secondly, the instant claims are drawn to the treatment of “neurodegenerative conditions” in general.
Breadth of claims: The claims are drawn to treating or preventing “neurodegenerative conditions”
The term "neurodegenerative disorders" covers an immense array of  largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedrich's ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy. 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS) , Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Taupathy diseases, which includes Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex(PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex(ALS-PDC). 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA),  Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7. 
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infacts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, Familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  Globoid Cell Leukodystrophy (Krabbe Disease), Hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, Lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), Metachromatic Leukodystrophy, Megalencephalic leukodystrophy with subcortical cysts (MLC), Neuroaxonal leukoencephalopathy with axonal spheroids, Oculodetatoldigital Dysplasia with cerebral white matter abnormalities, Orthochromatic leukodystrophy with pigmented glia, Ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, Sudanophilic Leukodystrophy, Van der Knapp Syndrome, Vanishing White Matter Disease, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, Neonatal Adrenoleukodystrophy, and Infantile Refsum Disease.
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and  early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also Late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms of late infantile NCL that are associated with CLN7 and CLN8, and another forms associate with NCL6. Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.
Neurodegeneration can arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some strains of influenza A can cause apoptotic neurodegeneration; West Nile virus can cause neurodegeneration, possibly as a result of cytotoxic lymphocytes.
Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.
These exhibit a very broad range of effects and origins.  For example, some give no dementia and affect only vision, such as POAG. Some give progressive dementia without other prominent neurological signs, such as Alzheimer's Disease, whereas other dementias do have such signs, such as Diffuse Lewy Body Disease.  Many give distinctive and different patterns of effect.  For example, FTDs, which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some affect only vision such as retinitis pigmentosa, while others affect both vision and cognitive functions, such as Posterior cortical atrophy (PCA). Some are abnormalities of posture, movement or speech, such as Striatonigral degeneration, and other are progressive ataxias, such as OPCA. Some give an extremely broad range of effects. For example, CBD can give apraxia, alien limb phenomenon, cortical sensory loss, aphasia, myoclonus, bradykinesia, rigidity, dystonia, tremor, memory impairment and/or personality/behavioral changes.
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is  α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7. 
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease.
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such a statement is not true for any other important neurodegenerative disorder, and indeed the vast majority of neurodegenerative disorders involve neither one of those. 
The nature of the invention and predictability in the art:  The invention is directed toward  medicine and is therefore physiological in nature.  There is no single agent, in the medical art, known to treat neurodegenerative conditions/disorders in general (see for example, Lamptey et al., International Journal of Molecular Sciences, 23, 1851, 2022, especially Table 1).
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Direction or Guidance:  That provided is very limited. 
State of the Prior Art: The claimed compounds are steroids.  However, as far as the examiner is aware, no single compound of any kind have been used for the treatment of neurodegenerative conditions/disorders.
Working Examples:
Skill of those in the art:  The skill level is quite low in this art. There are huge differences in origins of these disorders, even with what little is known. Chronic wasting disease (CWD), Creutzfeldt-Jakob Disease (CJD), Bovine spongiform encephalopathy (BSE) and other transmissible spongiform encephalopathies are caused by an infectious agent (a prion, a type of misfolded protein).  Others arise from viruses, known and unknown. So far as can be determined, this is not so for Huntington's disease.  Even among the hereditary disorders, the origins are clearly different, since different genes are involved. For example, in Batten’s disease, a  genetic loss of CLN3P enzymatic activity leads to intracellular proteolipid accumulation and thence to neuronal 
loss.  Many, e.g. neurosarcoidosis, are of unknown origin.
	The majority of these have no treatment at all, and of those that do, none or virtually none have been treated with agents such as are disclosed in this application. As an important example, ALS is an untreatable disease.  Even as of 2007, the toxin that kills motor neurons --- assuming that this is what is occurring --- has not even been identified. Spinal Muscular Atrophy (SMA), which apparently kills more infants than any other genetic disease, arises when the SMN gene is deleted or mutationally inactivated, is untreatable.  CWD and other transmissible spongiform encephalopathies are untreatable. The NCLs are all untreatable. Pretty much none of the leukodystrophies are considered to have a well-established pharmaceutical treatment; some are amenable to bone marrow transplantation, gene therapy or hormone replacement.  The dominant polyglutamine expansion diseases, which include spinocerebellar ataxia type 1 (SCA1) and Huntington disease, are untreatable. Retinitis pigmentosa (RP), the most common hereditary cause of adult blindness, has no form of pharmacological treatment which has been established as effective, although for some people, vitamin A may slightly retard the progression of the disease.  The great diversity of diseases falling within the "neurodegenerative disorder" category means that it is contrary to medical understanding that any agent (let alone a genus of so many compounds) could be generally effective against such diseases.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  Further, what little success there has been does not point in the direction of the mode of action in this application. Thus, what very few treatments that the massive research effort on Alzheimer's Disease has produced are means of providing Acetylcholinesterase inhibition, (Aricept®, Cognex®, Exelon®, and Reminyl®), or voltage-dependent NMDA antagonists (Memantine),  properties that the claimed compounds are not disclosed to have.  POAG is treated with beta-blockers and other IOP lowering drugs. Such drugs are not used for any other form of neurodegenerative disorder. 
The quantity of experimentation needed: In view of points above, this is expected to be great. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 1 recites “which method comprises modifying the amount of specific 
cholestenoic acids in an individual”.  Based on the use of the term “specific”, it is assumed some cholestenoic acids would not be modified with the administration of the claimed compounds.  Thus, it is unclear what is encompassed by the phrase “specific cholestenoic acids”;
Claim 7 lacks a period at the end.
The claim also recites “wherein the cholestenoic acid is a deuterated 3β,7β-dihydroxycholest-5-en-26-oic acid”.  Does the phrase “the cholestenoic acid” refer to the cholestenoic acid been modified or the deuterated cholestenoic acid of formula I?  According to the present specification, the cholestenoic acid modified is not deuterated.  Applicant’s attention is directed to paragraph [0029];
Claim 9 is drawn to a “compound according to claim 1 which is an inhibitor of an epimerase that converts 3β,7α-dihydroxycholest-5-en-26-oic acid (3β,7α-diHCA) to 3β,7β-dihydroxycholest-5-en-26-oic acid (3β,7β-diHCA)”.  However, claim 1 is drawn to a “method” not a “compound”.  
Additionally, the present specification does not differentiate the compounds based on activity, i.e., it does not set forth which compound “is an inhibitor of an epimerase” and, thus, converts 3β,7α-dihydroxycholest-5-en-26-oic acid (3β,7α-diHCA) to 3β,7β-dihydroxycholest-5-en-26-oic acid (3β,7β-diHCA); and
Claim 10 recites “wherein the neurodegenerative condition is selected from the group consisting of systemic atrophy, a muscular atrophy,…….in particular amyotrophic lateral sclerosis…..”.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Applicant’s attention is directed to MPEP § 2173.05(d).
For these reasons, the skilled artisan in the art at the time of the present invention would have been unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Song et al. (Endocrinology, 2000) or (ii) Griffiths et al. (Free Radical Biology and Medicine, June 2013) in view of Kushner et al. (Canadian Journal of Physiology and Pharmacology, 1999), Foster et al. (WO 95/26325), Foster (Trends in Pharmacological Sciences, 1984), Dyck et al. (Journal of Neurochemistry, 1986), Ando et al. (US 6,603,008) and Bell (US 6,376,531).  All references cited on IDS submitted by applicant 01/13/2022.
Each of Song and Griffiths teaches

    PNG
    media_image2.png
    127
    327
    media_image2.png
    Greyscale
as Liver X receptor (LXR) agonists (see the 
references in their entireties, especially Song, page 4183, last paragraph; Griffiths, page 77, Cholenoic and cholestenoic acids). In addition, Song teaches the utilization of cholestenoic acid and other LXRα for treatment of patients with cerebrotendinous xanthomatosis (CTX) (see page 4183, last paragraph; See also present specification, Background of the Invention, especially paragraph bridging pages 1 and 2; page 2, 1st full paragraph).
The instant claims differ from the reference by reciting the deuterated forms of the prior art compound.
However, the replacement of hydrogen with deuterium in known compounds is obvious based on the knowledge of the skilled artisan in the art at the time of the present invention as evidenced by the cited secondary references as discussed below:
Kushner et al. discusses pharmacological uses of deuterated compounds and states “deuteration may also change the pathway of drug metabolism (metabolic switching). Changed metabolism may lead to increased duration of action and lower toxicity" (see abstract).
Foster et al. '325 discloses the effects of deuteration of various drugs and concludes that "(1) duration of action is prolonged by deuteration (for all drugs tested); (2) potency is affected by deuteration: it is increased for dihydropyridines and decreased for verapamil (a phenylalkylamine); and (3) use-dependency is altered for dihydropyridines (it has not been tested for verapamil) (see page 18, lines 9 to 12)”.
Foster (Trends in Pharmacological Sciences, 1984) discloses that "a specific biological action of a drug may be enhanced, reduced or prolonged; its metabolism may be diverted along a pathway which promotes formation of highly active metabolites, or avoids the formation to toxic metabolites" and "deuteration remains a promising possibility for future drug design" (see abstract).
Dyck et al. discusses the effects of deuterium substitution on the catabolism of (β-phenylethylamine and states “deuterium substitution seems to be a useful strategy to enhance the pharmacological effects of a compound without significantly altering its basic chemical structure" (see page 399, col. 1, 1st paragraph).
Ando et al. '008 teaches "[S]ubstitution with heavier isotopes such as deuterium, i.e. 2H, can afford certain therapeutic advantages resulting from greater metabolic stability, for example increased in vivo half-life or reduced dosage requirements and, hence, may be preferred in some circumstances" (see col. 6, lines 59-67 and col. 7, lines 11-16).
Bell ‘531 teaches it is known in the pharmaceutical art that deuterated compounds and compositions “have enhanced stability or enhanced efficacy at lower dosage levels” (see col. 1, line 45 - col. 2, line 11).
Additionally, parent applications 15/848,664 and 14/917,877 note:
Many current medicines suffer from poor absorption, distribution, metabolism and/or excretion that prevent their wider use or limit their use in therapeutic composition. One strategy for improving such drug's metabolic properties is to stabilise the compounds and a particular stabilizer is the deuterium atom. As the size and shape of deuterium is essentially similar to that of hydrogen, replacement of hydrogen by deuterium would not be expected to have an effect on the biochemical potency and selectivity of the drug as compared with the original chemical entity that contains only hydrogen.


Given that there is always a need to enhance the pharmacological effects of pharmaceutical compounds (e.g. increased in vivo half-life) without significantly altering its basic chemical structure and that there is only a limited number of ways that this can 
be done, it would be obvious to the skilled artisan in the art at the time of the present
invention to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397; Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc., 80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681; In re Eli Lilly & Co., 14 USPQ2d 1741; In re Ball Corp., 18 USPQ2d 1491.
It is clear, as evidenced by the cited references and parent applications 15/848,664 and 14/917,877, that deuteration per se is a known improvement technique for getting a more improved and useful version of a pharmaceutical, and that the improvement is of a predictable nature, as is seen by the success reported in the art. Thus, it would have been obvious to one of ordinary skill in the pharmaceutical art to have applied this known improvement technique in the same way to the compound of the primary reference to obtain the results reasonably predictable from the secondary references. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1396; Ruiz v. AB Chance Co., 69 USPQ2d 1686; In re Nilssen, 7 USPQ2d 1500.
In essence, one of ordinary skill in the art would have been motivated to make the claimed deuterated compounds with the expectation that they would also be useful for the treatment of neurodegenerative diseases such as cerebrotendinous xanthomatosis with enhanced pharmaceutical effects such as longer duration of action and reduced toxicity as compared to the undeuterated compound. The motivation to make deuterated forms of known compounds arises because "the quest for drugs with longer duration of action arises for several reasons including, for example: prolongation of the beneficial therapeutic effect; protection of the drug's market-share by new patents issued for the new drug dosage formulation; and increasing patient compliance (making it easier to take a once-a-day formulation instead of three- or four-times-a-day formulation) (page 18, lines 13 to 19 of Foster et al. ‘325).
Deuterated forms of the compound of Song and Griffiths, 2013 are known in the art (see for example, Griffiths et al., 2006, page 344, Table 1, compound #18).  Selecting and optimizing the level of deuteration, would have been within the skill of one seeking to achieve the goals set forth in the secondary references.
For these reasons, the claimed compounds are rendered prima facie obvious.

Other Matters
It is noted that the bib sheet recites the present application is a CON of 15/848,664 and 14/917,877 and a CIP of 16/297,271 which is a DIV of 14/770,313.  However, the present specification contains material not disclosed by either 15/848,664 and 14/917,877.  
As noted by MPEP § 201.07:
A continuation application is an application for the invention(s) disclosed in a prior- filed copending nonprovisional application, international application designating the United States, or international design application designating the United States. The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application. 

For example, there is no disclosure in either 15/848,664 and 14/917,877 of (i) administering the claimed compound to modify the “amount of specific cholestenoic acids” or (ii) the conversion of “3β,7α-dihydroxycholest-5-en-26-oic acid (3β,7α-diHCA) to 3β,7β-dihydroxycholest-5-en-26-oic acid (3β,7β-diHCA)” or (iii) systemic atrophy, an atrophy of the central nervous system, progressive muscular atrophy, etc.
In other words, the present application is not a CON of either 15/848,664 or 
14/917,877.  Correction is requested.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA P BADIO/Primary Examiner, Art Unit 1628